 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CALVIN WILLIAM JOHNSON,                             No. 2:19-cv-1093 JAM KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    SPEARMAN, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner, proceeding pro se. Plaintiff seeks relief pursuant to 42 U.S.C.

18   § 1983, and has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. This

19   proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. § 636(b)(1).

20          Plaintiff submitted a declaration that makes the showing required by 28 U.S.C. § 1915(a).

21   Accordingly, the request to proceed in forma pauperis is granted.

22          Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

23   §§ 1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in

24   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

25   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

26   forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated to make monthly

27   payments of twenty percent of the preceding month’s income credited to plaintiff’s trust account.

28   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time
 1   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C.

 2   § 1915(b)(2).

 3   I. Screening Standards

 4           The court is required to screen complaints brought by prisoners seeking relief against a

 5   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 6   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

 7   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

 8   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).

 9           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

10   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

11   Cir. 1984). The court may, therefore, dismiss a claim as frivolous when it is based on an

12   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

13   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

14   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

15   Cir. 1989), superseded by statute as stated in Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir.

16   2000) (“[A] judge may dismiss [in forma pauperis] claims which are based on indisputably

17   meritless legal theories or whose factual contentions are clearly baseless.”); Franklin, 745 F.2d at

18   1227.

19           Rule 8(a)(2) of the Federal Rules of Civil Procedure “requires only ‘a short and plain

20   statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the
21   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atlantic

22   Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

23   In order to survive dismissal for failure to state a claim, a complaint must contain more than “a

24   formulaic recitation of the elements of a cause of action;” it must contain factual allegations

25   sufficient “to raise a right to relief above the speculative level.” Id. at 555. However, “[s]pecific

26   facts are not necessary; the statement [of facts] need only ‘give the defendant fair notice of what
27   the . . . claim is and the grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93

28   (2007) (quoting Bell Atlantic, 550 U.S. at 555, citations and internal quotations marks omitted).
                                                         2
 1   In reviewing a complaint under this standard, the court must accept as true the allegations of the

 2   complaint in question, Erickson, 551 U.S. at 93, and construe the pleading in the light most

 3   favorable to the plaintiff. Scheuer v. Rhodes, 416 U.S. 232, 236 (1974), overruled on other

 4   grounds, Davis v. Scherer, 468 U.S. 183 (1984).

 5   II. Plaintiff’s Complaint

 6          Plaintiff alleges that while he was housed at High Desert State Prison (“HDSP”) in August

 7   of 2017, building officers received a note threatening that plaintiff was the target of an assault due

 8   to his commitment offense. Plaintiff was interviewed by a lieutenant who left plaintiff in the

 9   same cell. Thirty days later, plaintiff was moved to C-5 based on renewed threats. Plaintiff was

10   moved two more times. While housed in C-4-250, on May 27, 2018, the prisoners in plaintiff’s

11   building were released to yard, where plaintiff was attacked by three prisoners. Plaintiff alleges

12   that the tower officer and other yard officers saw the attack, but none of them activated their

13   emergency alarms. Plaintiff alleges he was beaten, stomped and kicked for three to five minutes

14   before another prisoner intervened. Plaintiff then limped to the infirmary alone while the officers

15   watched. Plaintiff suffered a broken left leg and numerous cuts and bruises. Plaintiff seeks

16   money damages for defendants’ failure to protect plaintiff. Plaintiff names Spearman, the HDSP

17   Warden, and Does 1 to 5 (tower officer, yard officers, dorm officers, and the lieutenant who

18   interviewed plaintiff regarding the threatening note) as defendants. (ECF No. 1 at 2.)

19   III. Discussion

20          First, plaintiff includes no charging allegation as to Warden Spearman. The Civil Rights
21   Act under which this action was filed provides as follows:

22                  Every person who, under color of [state law] . . . subjects, or causes
                    to be subjected, any citizen of the United States . . . to the deprivation
23                  of any rights, privileges, or immunities secured by the Constitution .
                    . . shall be liable to the party injured in an action at law, suit in equity,
24                  or other proper proceeding for redress.
25   42 U.S.C. § 1983. The statute requires that there be an actual connection or link between the

26   actions of the defendants and the deprivation alleged to have been suffered by plaintiff. See
27   Monell v. Department of Social Servs., 436 U.S. 658 (1978) (“Congress did not intend § 1983

28   liability to attach where . . . causation [is] absent.”); Rizzo v. Goode, 423 U.S. 362 (1976) (no
                                                          3
 1   affirmative link between the incidents of police misconduct and the adoption of any plan or policy

 2   demonstrating their authorization or approval of such misconduct). “A person ‘subjects’ another

 3   to the deprivation of a constitutional right, within the meaning of § 1983, if he does an affirmative

 4   act, participates in another’s affirmative acts or omits to perform an act which he is legally

 5   required to do that causes the deprivation of which complaint is made.” Johnson v. Duffy, 588

 6   F.2d 740, 743 (9th Cir. 1978).

 7          Although supervisory government officials may not be held liable for the unconstitutional

 8   conduct of their subordinates under a theory of respondeat superior, Ashcroft v. Iqbal, 556 U.S.

 9   662, 676 (2009), they may be individually liable under Section 1983 if there exists “either (1) [the

10   supervisor’s] personal involvement in the constitutional deprivation; or (2) a sufficient causal

11   connection between the supervisor’s wrongful conduct and the constitutional violation.” Hansen

12   v. Black, 885 F.2d 642, 646 (9th Cir. 1989). The requisite causal connection between a

13   supervisor’s wrongful conduct and the violation of the prisoner’s constitutional rights can be

14   established in a number of ways, including by demonstrating that a supervisor’s own culpable

15   action or inaction in the training, supervision, or control of his subordinates was a cause of

16   plaintiff's injury. Starr v. Baca, 652 F.3d 1202, 1208 (9th Cir. 2011); Larez v. City of Los

17   Angeles, 946 F.2d 630, 646 (9th Cir. 1991). A plaintiff must also show that the supervisor had

18   the requisite state of mind to establish liability, which turns on the requirement of the particular

19   claim -- and, more specifically, on the state of mind required by the particular claim -- not on a

20   generally applicable concept of supervisory liability. Oregon State University Student Alliance v.
21   Ray, 699 F.3d 1053, 1071 (9th Cir. 2012).

22          Absent facts not alleged here, it is does not appear that plaintiff can state a cognizable

23   Eighth Amendment claim against Warden Spearman.

24          Second, despite plaintiff’s serious allegations, it is unclear whether plaintiff can state a

25   cognizable Eighth Amendment claim against each of the Doe defendants.

26          “[A] prison official violates the Eighth Amendment only when two requirements are met.
27   First, the deprivation alleged must be, objectively, sufficiently serious, a prison official’s act or

28   omission must result in the denial of the minimal civilized measure of life’s necessities.” Farmer
                                                         4
 1   v. Brennan, 511 U.S. 825, 834 (1970) (internal quotation marks and citations omitted). Second,

 2   the prison official must subjectively have a sufficiently culpable state of mind, “one of deliberate

 3   indifference to inmate health or safety.” Id. (internal quotation marks and citations omitted). The

 4   official is not liable under the Eighth Amendment unless he “knows of and disregards an

 5   excessive risk to inmate health or safety; the official must both be aware of facts from which the

 6   inference could be drawn that a substantial risk of serious harm exists, and he must also draw the

 7   inference.” Id. at 837. Then he must fail to take reasonable measures to abate the substantial risk

 8   of serious harm. Id. at 847. Mere negligent failure to protect an inmate from harm is not

 9   actionable under § 1983. Farmer, 511 U.S. at 835.

10          Here, for example, plaintiff seeks to name the lieutenant who initially interviewed plaintiff

11   in August of 2017 about the threatening note but retained plaintiff in the same cell for another

12   thirty days. However, plaintiff was then moved three more times, and then subsequently

13   assaulted on May 27, 2018. Plaintiff alleges no facts demonstrating that the lieutenant who

14   interviewed plaintiff in August of 2017 was linked or connected with plaintiff’s subsequent

15   transfers or even knew that plaintiff had been released into the yard or knew that plaintiff was at

16   risk in the new building.

17          Also, plaintiff fails to differentiate dorm officers in a way that would assist in identifying

18   the individual or determining whether such individual was sufficiently linked to the 2018 attack,

19   or acted or failed to act with a culpable state of mind as required under the Eighth Amendment.

20   Similarly, in connection with plaintiff naming the “yard officers,” plaintiff must provide some
21   additional description to facilitate their identification, perhaps providing their location on the

22   yard. In addition, the court notes that in his administrative appeal, plaintiff claimed

23                  I was beat and left unconscious on the outer A facility yard track, no
                    code-1 was announced. I was sitting at a table when the attack began
24                  in the process of defending myself the altercation moved at least 20
                    feet. The tower staff as well as those on the yard apparently wasn’t
25                  observing the inmates properly. I do not know those staff’s names,
                    but whoever was responsible for protecting me on the yard that day
26                  failed to do so.
27   (ECF No. 1 at 8.) Plaintiff is reminded that in order to state an Eighth Amendment claim, he

28   must allege facts demonstrating that each defendant was deliberately indifferent, not merely
                                                         5
 1   negligent. For example, if a particular yard officer did not witness the altercation, such officer

 2   could not have been deliberately indifferent to an excessive risk to plaintiff’s safety.

 3          In order to link these doe defendants to the alleged acts or omissions that demonstrate a

 4   violation of plaintiff's federal rights, plaintiff is granted leave to amend, to either name the

 5   defendants involved, or list the doe defendants involved. If plaintiff can only list these defendants

 6   as John Doe, plaintiff must identify the John Doe as best as possible, and allege specific acts that

 7   these doe defendants did, such as “John Doe 1 did X” and “John Doe 2 and 3 did Y.” Plaintiff is

 8   reminded that “[a] plaintiff must allege facts, not simply conclusions, that show that an individual

 9   was personally involved in the deprivation of his civil rights.” Barren v. Harrington, 152 F.3d

10   1193, 1194 (9th Cir. 1998).

11          Third, plaintiff’s use of Doe defendants is problematic, particularly where he has not

12   alleged a cognizable claim against a named individual.1 Unknown persons cannot be served with

13   process until they are identified by their real names. As a practical matter, plaintiff should make

14   every effort to discover the name of each individual defendant, as the United States Marshal

15   cannot serve pleadings upon unnamed persons. The court will not investigate the names and

16   identities of unnamed defendants.

17   IV. Leave to Amend

18          The court finds the allegations in plaintiff’s complaint so vague and conclusory that it is

19   unable to determine whether the current action is frivolous or fails to state a claim for relief. The

20   court has determined that the complaint does not contain a short and plain statement as required
21   by Fed. R. Civ. P. 8(a)(2). Although the Federal Rules adopt a flexible pleading policy, a

22   complaint must give fair notice and state the elements of the claim plainly and succinctly. Jones

23
     1
       See Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980). Rule 15 of the Federal Rules of
24   Civil Procedure, not state law “Doe” pleading practices, governs whether new defendants may be
     added and if so, whether the claims against them would relate back to the filing of the initial
25   complaint. Should plaintiff learn the identities of the “Doe” parties he wishes to serve, he must
26   promptly move pursuant to Rule 15 to file an amended complaint to add them as defendants. See
     Brass v. County of Los Angeles, 328 F.3d 1192, 1197-98 (9th Cir. 2003). If the timing of his
27   amended complaint raises questions as to the statute of limitations, plaintiff must satisfy the
     requirements of Rule 15(c), which is the controlling procedure for adding defendants whose
28   identities were discovered after commencement of the action.
                                                        6
 1   v. Cmty. Redev. Agency, 733 F.2d 646, 649 (9th Cir. 1984). Plaintiff must allege with at least

 2   some degree of particularity overt acts which defendants engaged in that support plaintiff’s claim.

 3   Id. Because plaintiff has failed to comply with the requirements of Fed. R. Civ. P. 8(a)(2), the

 4   complaint must be dismissed. The court will, however, grant leave to file an amended complaint.

 5          If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the conditions

 6   about which he complains resulted in a deprivation of plaintiff’s constitutional rights. See, e.g.,

 7   West v. Atkins, 487 U.S. 42, 48 (1988). Also, the complaint must allege in specific terms how

 8   each named defendant is involved. Rizzo v. Goode, 423 U.S. 362, 371 (1976). There can be no

 9   liability under 42 U.S.C. § 1983 unless there is some affirmative link or connection between a

10   defendant’s actions and the claimed deprivation. Rizzo, 423 U.S. at 371; May v. Enomoto, 633

11   F.2d 164, 167 (9th Cir. 1980). Furthermore, vague and conclusory allegations of official

12   participation in civil rights violations are not sufficient. Ivey v. Bd. of Regents, 673 F.2d 266,

13   268 (9th Cir. 1982).

14          In addition, plaintiff is informed that the court cannot refer to a prior pleading in order to

15   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended

16   complaint be complete in itself without reference to any prior pleading. This requirement exists

17   because, as a general rule, an amended complaint supersedes the original complaint. See Ramirez

18   v. County of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015) (“an ‘amended complaint

19   supersedes the original, the latter being treated thereafter as non-existent.’” (internal citation

20   omitted)). Once plaintiff files an amended complaint, the original pleading no longer serves any
21   function in the case. Therefore, in an amended complaint, as in an original complaint, each claim

22   and the involvement of each defendant must be sufficiently alleged.

23   V. Subsequent Filing

24          On July 1, 2019, plaintiff filed a motion requesting the court order the U.S. Marshal to

25   effect service. However, because plaintiff’s complaint is dismissed with leave to amend, service

26   of process is premature. Therefore, plaintiff’s motion is denied.
27          In accordance with the above, IT IS HEREBY ORDERED that:

28          1. Plaintiff’s request for leave to proceed in forma pauperis is granted.
                                                         7
 1             2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff

 2   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C.

 3   § 1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the

 4   Director of the California Department of Corrections and Rehabilitation filed concurrently

 5   herewith.

 6             3. Plaintiff’s complaint is dismissed.

 7             4. Within thirty days from the date of this order, plaintiff shall complete the attached

 8   Notice of Amendment and submit the following documents to the court:

 9                    a. The completed Notice of Amendment; and

10                    b. An original and one copy of the Amended Complaint.

11   Plaintiff’s amended complaint shall comply with the requirements of the Civil Rights Act, the

12   Federal Rules of Civil Procedure, and the Local Rules of Practice. The amended complaint must

13   also bear the docket number assigned to this case and must be labeled “Amended Complaint.”

14             Failure to file an amended complaint in accordance with this order may result in the

15   dismissal of this action.

16             5. Plaintiff’s motion (ECF No. 9) is denied.

17   Dated: July 11, 2019

18

19

20
     /john1093.14n
21

22

23

24

25

26
27

28
                                                           8
 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CALVIN WILLIAM JOHNSON,                        No. 2:19-cv-1093 JAM KJN P
12                     Plaintiff,
13          v.                                      NOTICE OF AMENDMENT
14   SPEARMAN, et al.,
15                     Defendants.
16

17         Plaintiff hereby submits the following document in compliance with the court's order

18   filed______________.

19                _____________                 Amended Complaint
     DATED:
20
21                                              ________________________________
                                                Plaintiff
22

23

24

25

26
27

28
